DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4, 6, 8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0016797 A1) and in view of Makino (US 2017/0370605 A1) and further in view of Solomon (US 2012/0007743 A1).
In regards to claims 1 and 6, Park teaches a fluid leak management system (10, see fig. 2) comprising: a controller (100) communicatively coupled to a sensor (110, 120, 130, see figs. 1-2 and paragraph 44) disposed within a gas monitoring space (see fig. 2 and paragraph 46), wherein the controller is configured to: measure a vibration pattern using the sensor (sound wave measured and processed by 120 and 130, see paragraphs 52-55) associated with a component (associated with pipes, tanks, valves, and spaces, see paragraph 46) of the gas monitoring space (see fig. 2 and paragraph 46); wherein the vibration pattern is measured as an acoustic wave propagation (measuring sound field spectrum at step S130, see fig. 18 and sound pressure, see paragraph 21; sound wave is an acoustic vibration/pressure pattern, see paragraphs 50-52) from the outer surface of the component (since it is well known that sound wave travel through air and bounce off of components such as pipe, tanks and valve, the sounds received by receiver 120 would have bounced form the outer surface of the pipes, tanks or valve within the space, see fig. 2); determine whether the vibration pattern is indicative of a refrigerant leak in the system (variation in sound filed to indicate gas leak, see paragraphs 51, 57); and modify operation of the system when the vibration pattern is indicative of the refrigerant leak in the system (by communicating via units 140, 150 or 160, with the outside of the apparatus 100 based on occurrence of a gas leak, see paragraphs 67-68; Also see steps S230 and S240 in response to gas leak, see fig. 18).
However, Park does not explicitly teach that the fluid leak management system is used for determining refrigerant leak in the HVAC system.
Makino teaches a refrigerant leak management system (see abstract and paragraph 16) with a controller configured to determining refrigerant leak in the HVAC system (see paragraphs 24-25), wherein the refrigerant sensors (27, 28) for measuring refrigerant are associated with pipe chamber (2) and the heat exchanger chamber (1) of the heat exchanger (3, see paragraph 222).

Park does not explicitly teach sensor disposed on an outer surface of a component.
However, Solomon teaches a vibration signal detector (detectors 6a-6c) disposed on an outer surface of a component (vibration detectors mounted on the pipe, see paragraph 35), and a controller (microprocessors 5, 13 and server 16) configured to measure vibration pattern within the component using the detector (see paragraphs 43, 51, 54, and 60), where the vibration pattern is measured as an acoustic wave (see paragraph 43 and claim 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the sensor in the fluid leak management system of Park as modified by placing the sensor on an outer surface of a component within the HVAC system based on the teachings of Solomon in order to increase the accuracy of leak detection over the network of pipes and other components of the HVAC system (see paragraph 5, Solomon).
In regards to claim 2, Park as modified teaches the limitations of claim 2 and further discloses that before determining whether the vibration pattern is indicative of the refrigerant leak, the controller is configured to: process the vibration pattern to remove vibrations associated with normal operation of the component (determining reference sound field spectrum and storing it in the memory as a reference to compare with the calculated sound spectrum, see paragraphs 13, 56).
In regards to claim 3, Park teaches that the controller is configured to measure an additional vibration pattern (variations in sound levels with the sound processor 130 and receiver 120, see paragraph 60, 62 figs. 4-11) using an additional sensor (variation in sound fields with gas sensor, see paragraph 127) disposed near the component (sensor located within the space would be near the component, see 
In regards to claim 4, Park teaches that the sensor comprises a microphone (microphone 120, see paragraph 52, disposed within the space such that leaks from tanks, pipes, valves and spaces are monitored by leak management system, see fig. 3).
In regards to claim 8, Park teaches that the controller is configured to modify operation of the HVAC system by: transmitting an alert indicative of the refrigerant leak (sounding gas leak alarm, at step S240, see fig. 18).
In regards to claim 10, Park teaches that the controller is configured to determine whether the vibration pattern is indicative of the refrigerant leak by querying a vibration pattern database (stored in memory 138, see paragraph 113-115) to determine whether the vibration pattern corresponds to a predetermined vibration pattern (reference sound field spectrum) stored in the vibration pattern database that is indicative of the refrigerant leak (reference values for gas leak, and comparison with the measured sound field, see paragraphs 117 and 119).
In regards to claim 11, Park teaches that the predetermined vibration pattern stored in the vibration pattern database (memory 138, see paragraph 115) is based on experimental operation of a test system (gas monitoring preparation mode, see paragraphs 117-119) that is substantially similar to the HVAC system (gas monitoring and leak detection system similar to a refrigerant leak management system of an HVAC device) and Suzuki teaches leak detection performed on the HVAC system with refrigerant circulation (see figs. 3, 4, 7 and paragraphs 17-18).
In regards to claim 12, Park teaches that the controller is configured to apply a filter to the vibration pattern (frequency filter) to isolate a target frequency range (frequency filter to concert sound .

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0016797 A1) and in view of Makino (US 2017/0370605 A1) and further in view of Solomon (US 2012/0007743 A1) and Suzuki (US 2016/0091241 A1).
In regards to claim 14, Park teaches a fluid leak management system (10, see fig. 2) comprising: a sensor (110, 120, 130, see figs. 1-2 and paragraph 44) disposed within a gas monitoring space (see fig. 2 and paragraph 46) and configured to detect a vibration pattern using the sensor (sound wave measured and processed by 120 and 130, see paragraphs 52-55) associated with a component (associated with pipes, tanks, valves, and spaces, see paragraph 46) of the gas monitoring space (see fig. 2 and paragraph 46); wherein the vibration pattern is measured as an acoustic wave propagation (measuring sound field spectrum at step S130, see fig. 18 and sound pressure, see paragraph 21; sound wave is an acoustic vibration/pressure pattern, see paragraphs 50-52) from the outer surface of the component (since it is well known that sound wave travel through air and bounce off of components such as pipe, tanks and valve, the sounds received by receiver 120 would have bounced form the outer surface of the pipes, tanks or valve within the space, see fig. 2); and 
a controller (100) communicatively coupled to the sensor (110, 120, 130, see figs. 1-2 and paragraph 44) and configured to: receive a signal from the sensor indicative of the vibration pattern associated with the component (sound wave measured and processed by 120 and 130, see paragraphs 52-55); determine whether the vibration pattern is indicative of a refrigerant leak in the system (variation in sound filed to indicate gas leak, see paragraphs 51, 57); and modify operation of the system when the vibration pattern is indicative of the refrigerant leak in the system (by communicating via units 140, 150 or 160, with the outside of the apparatus 100 based on occurrence of a gas leak, see paragraphs 67-68; Also see steps S230 and S240 in response to gas leak, see fig. 18).

Makino teaches a refrigerant leak management system (see abstract and paragraph 16) with a controller (abstract and paragraph 19) and a sensor (27, 28) disposed near an evaporator (indoor heat exchanger 3, see figs. 13-14) configured to determining refrigerant leak from the evaporator (from indoor heat exchanger 3, see figs. 13-14) in the HVAC system (see paragraphs 24-25), wherein the refrigerant sensors (27, 28) for measuring refrigerant are associated with pipe chamber (2) and the heat exchanger chamber (1) of the heat exchanger (3, see paragraph 222).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fluid leak management system of Park as the refrigerant leak management system for an evaporator of a heating, ventilation and air conditioning (HVAC) system as taught by Makino in order to prevent refrigerant concentration that has leaked from increasing locally and gathering and directing the leaked refrigerant toward an exit away from air conditioned indoor spaces occupied by occupants.
Park does not explicitly teach sensor physically coupled to an evaporator to detect vibration pattern of the evaporator.
However, Solomon teaches a vibration signal detector (detectors 6a-6c) disposed on an outer surface of a component (vibration detectors mounted on the pipe, see paragraph 35), and a controller (microprocessors 5, 13 and server 16) configured to measure vibration pattern within the component using the detector (see paragraphs 43, 51, 54, and 60), where the vibration pattern is measured as an acoustic wave (see paragraph 43 and claim 25). Also Suzuki teaches temperature sensors (S2, S4) used in refrigerant leak detection that are physically coupled to the outer surface of a pipe (9b, see fig. 3 and paragraph 81), and the evaporator (S4 to evaporator 7, see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the sensor in the fluid leak management system of Park as modified by placing the sensor on an outer surface of an evaporator within the HVAC system 
In regards to claim 15, Park as modified teaches the limitations of claim 15 and further discloses that before determining whether the vibration pattern is indicative of the refrigerant leak, the controller is configured to: process the vibration pattern to remove vibrations associated with normal operation of the component (determining reference sound field spectrum and storing it in the memory as a reference to compare with the calculated sound spectrum, see paragraphs 13, 56). However, Park does not explicitly teach leak detection related measurements when HVAC system is on. Makino teaches determining change of rate of temperature of pipe chamber (Va) with respect to the reference rate of change associated with fall of room temperature during refrigeration cycle (see paragraph 112) before determining the occurrence of refrigerant leak (after step S33, see fig. 9) while the refrigeration cycle is ongoing (compressor stopped after leak detection, see fig. 9 and paragraph 97).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing of vibration pattern to remove vibrations associated with the HVAC system of Park as modified based on the technique of determining the leak associated parameters when the HVAC is on and before determining the occurrence of refrigerant leak as taught by Makino in order to provide continuous measure of leak related parameters before and after the leak to distinguish between the exact criteria for refrigerant leak and the measurement values related to 
In regards to claim 16, Park is silent about the evaporator comprising a bare tube evaporator, a plate surface evaporator, a finned evaporator, a flooded type evaporator, a dry expansion type evaporator, a forced convection type evaporator, a natural convection type evaporator, or a combination thereof.
However, Makino teaches that the evaporator (indoor heat exchanger 3) comprises a bare tube evaporator (see paragraph 59), a finned evaporator (see paragraph 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the refrigerant leak management system of Park as modified by providing a finned evaporator as taught by Makino as the type of evaporator for the HVAC system of Park as modified in order to increase the rate of heat exchange at the evaporator by increasing the surface of the of evaporator with fins.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon (US 2012/0007743 A1) and in view of Makino (US 2017/0370605 A1).
In regards to claim 21, Solomon teaches a method of operating a fluid leak management system of a piping system (see abstract), comprising:
generating a plurality of vibrations in the piping system by routing a fluid through the system (flowing water or fluid through pipes 44 generates vibrations in the piping system due to fluid flow and turbulence, see fig. 2 and paragraphs 3, and 6-8);
measuring a plurality of vibration patterns corresponding to the plurality of vibrations using a plurality of sensors (measure plurality of vibrations using plurality of vibration detectors 6a-6c or 32a-32c, see figs. 1 and 3) disposed near a fluid circuit of the piping system (sensors at the flow devices 28 near inlet 8 and outlet 10, see figs. 1), wherein the plurality of sensors comprises a sensor (at least vibration detectors 6a-6c) disposed on an outer surface of a component of the fluid flow system (vibration 
determining whether the vibration pattern of the plurality of vibration patterns is indicative of a fluid leak from the fluid flow piping circuit (vibration data analyzed to determine whether there is a fluid leak in the piping system, see figs. 3 and paragraphs 40 and 43); and
modifying operation of the piping system in response to determining that the vibration pattern of the plurality of vibrations patterns is indicative of the fluid leak from the fluid flow piping circuit (controller issues an alert at steps 59 or 62 in response to locating a fluid leak based on analysis of vibration patterns, see paragraph 50; figs. 3; and claim 4).
However, Solomon does not explicitly teach that the fluid leak management system is used for determining refrigerant leak in the HVAC system.
Makino teaches a refrigerant leak management system (see abstract and paragraph 16) with a controller configured to determine refrigerant leak in the HVAC system (see paragraphs 24-25), wherein the refrigerant sensors (27, 28) for measuring refrigerant are associated with pipe chamber (2) and the heat exchanger chamber (1) of the heat exchanger (3, see paragraph 222); and modify operation of the HVAC system in response to determining a refrigerant leak from the refrigerant circuit of the HVAC system (controller changes rotation speed of the fan in response to determining that leakage of refrigerant is occurring in the refrigerant circuit, see fig. 6 and paragraphs 96-97).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fluid leak management method of Solomon as the refrigerant leak management method within a heating, ventilation and air conditioning (HVAC) system based on the teachings of Makino in order to increase the accuracy of leak detection over the network of pipes and other components of the HVAC system. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating the refrigerant leak management system of Solomon as modified by providing the step of modifying operation of the HVAC system in response to determining a refrigerant leak from the refrigerant circuit of .

Claims 22, 24, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Makino as applied to claim 21 above and further in view of Park (US 2017/0016797 A1).
In regards to claim 22, Solomon as modified teaches the limitations of claim 22 and further discloses in response to determining that the HVAC system is on (this is a contingent limitation in a method claim, see MPEP 2111.04), querying a vibration pattern database to identify at least one predetermined vibration pattern associated with normal operation of the system (determining vibration pattern during normal operation, see paragraphs 8 and 49); and distinguishing between vibration pattern during normal operation and vibration pattern associated with leak or turbulence (see paragraphs 49 and 59).
However, Solomon does not explicitly teach processing the plurality of vibration patterns to remove the at least one predetermined vibration pattern associated with normal operation of the component.
Makino teaches determining change of rate of temperature of pipe chamber (Va) with respect to the reference rate of change associated with fall of room temperature during refrigeration cycle (see paragraph 112) before determining the occurrence of refrigerant leak (after step S33, see fig. 9) while the refrigeration cycle is ongoing (compressor stopped after leak detection, see fig. 9 and paragraph 97). In addition Park teaches querying a vibration pattern database to identify at least one predetermined vibration pattern associated with normal operation of the system (determining vibration pattern where there is no sharp variation in sound field, see paragraphs 106-107); and processing the plurality of vibration patterns to remove the at least one predetermined vibration pattern associated with normal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing of vibration pattern to remove vibrations associated with the HVAC system in the method of Solomon as modified by querying normal vibration patterns and processing the plurality of vibration patterns to remove the at least one predetermined vibration pattern associated with normal operation of the component after turning the HVAC system on based on the teachings of Park and Makino in order to provide continuous measure of leak related parameters before and after the leak to distinguish between the exact criteria for refrigerant leak and the measurement values related to refrigerant leak that establish a safe limit for refrigeration cycle operation before shutting down the refrigeration cycle (step S6, see fig. 9, Makino).
In regards to claim 24, Solomon as modified teaches the limitations of claim 24 and Park further teaches measuring the plurality of vibration patterns comprises measuring a first vibration pattern of the plurality of vibration patterns as it propagates through air (any one of the vibration patterns, see figs. 4-14 and paragraphs 107-108).
In regards to claim 26, Solomon as modified teaches that the component is a fluid flowing pipe (44, see figs. 1-2 and paragraph 46); however, Solomon does not explicitly teach that the component comprises a refrigerant conduit, an evaporator, or a condenser of the HVAC system.
However, Makino teaches that the component comprises a refrigerant conduit (20), an evaporator (3), of the HVAC system (see figs. 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Solomon as modified by providing a refrigerant conduit (20) or an evaporator (3), of the HVAC system (see figs. 13-14) as taught by Makino as the component for measuring vibrations around and detect refrigerant leak in the method of Park as modified in order to determine the state of fluid tightness and possibility of refrigerant leak around critical components of the HVAC system.
In regards to claim 27, Solomon as modified teaches the limitations of claim 27 and Park further teaches applying a filter to each vibration patterns (frequency filter) to isolate a target frequency range (frequency filter to concert sound wave into a frequency domain, see paragraph 52) within the vibration pattern before determining whether the vibration pattern is indicative of the refrigerant leak (see paragraph 58).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino (US 2017/0370605 A1) and in view of Solomon (US 2012/0007743 A1).
In regards to claim 21, Makino teaches a method of operating a refrigerant leak management system of a heating, ventilation, and air conditioning (HVAC) system (see abstract and paragraph 16), comprising:
a temperature sensor (24) and a controller (10) configured to determine refrigerant leak in the HVAC system (see paragraphs 24-25; Also using temperature measured, refrigerant leak is determined, see paragraphs 95-96), wherein the refrigerant sensors (27, 28) for measuring refrigerant are associated with pipe chamber (2) and the heat exchanger chamber (1) of the heat exchanger (3, see paragraph 222); and modify operation of the HVAC system in response to determining a refrigerant leak from the refrigerant circuit of the HVAC system (controller changes rotation speed of the fan in response to determining that leakage of refrigerant is occurring in the refrigerant circuit, see fig. 6 and paragraphs 96-97).
However, Makino does not explicitly teach generating and measuring a plurality of vibrations using plurality of sensors disposed near a fluid circuit, wherein the plurality of sensors comprises a sensor disposed on an outer surface of a component, and determining whether the vibration pattern(s) is indicative of a fluid leak.
Solomon teaches a method of operating a fluid leak management system of a piping system (see abstract), comprising:

measuring a plurality of vibration patterns corresponding to the plurality of vibrations using a plurality of sensors (measure plurality of vibrations using plurality of vibration detectors 6a-6c or 32a-32c, see figs. 1 and 3) disposed near a fluid circuit of the piping system (sensors at the flow devices 28 near inlet 8 and outlet 10, see figs. 1), wherein the plurality of sensors comprises a sensor (at least vibration detectors 6a-6c) disposed on an outer surface of a component of the fluid flow system (vibration detectors mounted on the pipe, see paragraph 35), and wherein the sensor measures, within the component of the fluid flow system, a vibration pattern of the plurality of vibration patterns (see paragraphs 35-36);
determining whether the vibration pattern of the plurality of vibration patterns is indicative of a fluid leak from the fluid flow piping circuit (vibration data analyzed to determine whether there is a fluid leak in the piping system, see figs. 3 and paragraphs 40 and 43); and
modifying operation of the piping system in response to determining that the vibration pattern of the plurality of vibrations patterns is indicative of the fluid leak from the fluid flow piping circuit (controller issues an alert at steps 59 or 62 in response to locating a fluid leak based on analysis of vibration patterns, see paragraph 50; figs. 3; and claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating the fluid leak management system of Makino by generating and measuring a plurality of vibrations using plurality of sensors disposed near a fluid circuit, by providing a sensor from among the plurality of sensors, placed on an outer surface of a component, and determining whether the vibration pattern(s) is indicative of a fluid leak based on the teachings of Solomon in order to increase the accuracy of leak detection over the network of pipes and other components of the HVAC system (see paragraph 5, Solomon).

s 22, 24, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino view of Solomon as applied to claim 21 above and further in view of Park (US 2017/0016797 A1).
In regards to claim 22, Makino as modified teaches the limitations of claim 22 and further discloses determining change of rate of temperature of pipe chamber (Va) with respect to the reference rate of change associated with fall of room temperature during refrigeration cycle (see paragraph 112) before determining the occurrence of refrigerant leak (after step S33, see fig. 9) while the refrigeration cycle is ongoing (compressor stopped after leak detection, see fig. 9 and paragraph 97).
However, Makino does not explicitly teach querying and processing the plurality of vibration pattern database to identify at least one predetermined vibration pattern associated with normal operation of the system to remove the normal vibration pattern.
Solomon teaches querying a vibration pattern database to identify at least one predetermined vibration pattern associated with normal operation of the system (determining vibration pattern during normal operation, see paragraphs 8 and 49); and distinguishing between vibration pattern during normal operation and vibration pattern associated with leak or turbulence (see paragraphs 49 and 59). In addition Park teaches querying a vibration pattern database to identify at least one predetermined vibration pattern associated with normal operation of the system (determining vibration pattern where there is no sharp variation in sound field, see paragraphs 106-107); and processing the plurality of vibration patterns to remove the at least one predetermined vibration pattern associated with normal operation of the component (determining reference sound field spectrum and storing it in the memory as a reference to compare with the calculated sound spectrum, see paragraphs 13, 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing of vibration pattern to remove vibrations associated with the HVAC system in the method of Makino as modified by querying normal vibration patterns and processing the plurality of vibration patterns to remove the at least one predetermined vibration pattern associated with normal operation of the component after turning the HVAC system on based on the teachings of Park and Solomon in order to provide continuous measure of leak related parameters before 
In regards to claim 24, Makino as modified teaches the limitations of claim 24 and Park further teaches measuring the plurality of vibration patterns comprises measuring a first vibration pattern of the plurality of vibration patterns as it propagates through air (any one of the vibration patterns, see figs. 4-14 and paragraphs 107-108).
In regards to claim 26, Makino as modified teaches that the component comprises a refrigerant conduit (20), an evaporator (3), of the HVAC system (see figs. 13-14). Also Solomon teaches that the component is a fluid flowing pipe (44, see figs. 1-2 and paragraph 46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Makino as modified to provide vibration sensors on refrigerant conduits based on the teachings of Solomon in order to determine the state of fluid tightness and possibility of refrigerant leak around critical components of the HVAC system.
In regards to claim 27, Makino as modified teaches the limitations of claim 27 and Park further teaches applying a filter to each vibration patterns (frequency filter) to isolate a target frequency range (frequency filter to concert sound wave into a frequency domain, see paragraph 52) within the vibration pattern before determining whether the vibration pattern is indicative of the refrigerant leak (see paragraph 58).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Makino and Solomon as applied to claim 1 above and further in view of Fleury JR. (US 2013/0036796 A1).
In regards to claim 5, Park teaches that the sensor is operably coupled to the component (microphone 120, see paragraph 52, disposed within the space such that leaks from tanks, pipes, valves and spaces are monitored by leak management system, see fig. 3), and the vibration pattern is measured as 
However, Park does not explicitly teach that the sensor comprises an accelerometer.
Fleury teaches an accelerometer as a leak detection sensor (102, see paragraph 117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an accelerometer as taught by Fleury in the refrigerant leak management system of Park as modified as part of the leak detection sensor in order to detect small leaks (see paragraph 117, Fleury).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Makino and Solomon as applied to claim 1 above and further in view of Yonemori (US 2011/0174059 A1).
In regards to claim 7, Park does not explicitly teach that the component includes an evaporator of the HVAC system.
However, Yonemori teaches that the refrigerant leak determination sensors (31) are integrated with an evaporator (34, 37) of the HVAC system (see fig. 1 and paragraphs 27, 37, and 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the sensor in the system of Park as modified by providing the sensor integrated with an evaporator of the HVAC system as taught by Yonemori in order for calculating the leakage index values which change in accordance with an amount of refrigerant leaking out of the circuit (see paragraph 41, Yonemori).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Makino and Solomon as applied to claim 1 above and further in view of Williams (US 2001/0045129 A1).
In regards to claim 9, Park teaches determine a position of the refrigerant leak based on signals (see paragraph 134).

Williams teaches an additional sensor (13), and wherein the controller is configured to determine a position of the refrigerant leak (see paragraphs 12, 35 and 37) based on respective signals from the sensor (9) and the additional sensor (13, determine position of the leak from two fixed acoustic sensor signals, see paragraph 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an additional sensor, and wherein the controller is configured to determine a position of the refrigerant leak based on respective signals from the sensor and the additional sensor as taught by Williams to the refrigerant leak management system of Park as modified in order to accurately and correctly detect the location of the leak to provide quick and targeted recovery and repair to reduce loss of refrigerant and contamination of the environment. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have physically coupled the additional sensor to an additional outer surface in the fluid leak management system of Park as modified based on the teachings of Suzuki in order to directly place the sensor as near as possible to the location or device through which the refrigerant may leak.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Makino and Solomon as applied to claim 1 above and further in view of Banerjee (US 2019/0154539 A1).
In regards to claim 13, Park as modified teaches determining whether the vibration pattern is indicative of the refrigerant leak (variation in sound filed to indicate gas leak, see paragraphs 51, 57); and sending vibration pattern to the controller (see fig. 18) and receiving a probability from the controller that the vibration pattern is indicative of the refrigerant leak (steps S220 – S240, see fig. 18) and a signal processor (see abstract).

Banerjee teaches a processor (control and circuit cart 536, see paragraph 47) configured to execute a machine learning module (local and cellular network, see abstract and paragraph 28. 30 and 33) with signal process and statistical approach and analysis to determine the likelihood of fluid leak (see abstract and paragraphs 5, 28, 47 and 75). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the refrigerant leak management system and method of Park as modified by providing a machine learning module to determine the likelihood of fluid leak as taught by Banerjee by implementing the vibration pattern determination, reception, comparison and analysis as taught by Park as modified through the machine learning module of Banerjee in order to determine the likelihood of leak in a system by analyzing similar parameters and conditions to allow the controller to adjust operation of the HVAC system to take precautionary measure if refrigerant leak occurs (see paragraph 5, Banerjee).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Makino and Solomon as applied to claim 1 above and further in view of Zhang (US 2006/0174707 A1).
In regards to claim 13, Park as modified teaches determining whether the vibration pattern is indicative of the refrigerant leak (variation in sound filed to indicate gas leak, see paragraphs 51, 57); and sending vibration pattern to the controller (see fig. 18) and receiving a probability from the controller that the vibration pattern is indicative of the refrigerant leak (steps S220 – S240, see fig. 18).
However, Park does not explicitly teach a machine learning module, wherein the machine learning module receives vibration pattern and generates a probability the vibration pattern indicating refrigerant leak.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the refrigerant leak management system and method of Park as modified by providing a machine learning module to determine the likelihood of fluid leak as taught by Zhang by implementing the vibration pattern determination, reception, comparison and analysis as taught by Park as modified through the neural network machine learning module of Zhang in order to determine the likelihood of leak in a system by analyzing similar parameters and conditions to allow the controller to adjust operation of the HVAC system to take precautionary measure if refrigerant leak occurs.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino/Solomon in view of Solomon/Makino as applied to claim 21 above and further in view of Banerjee (US 2019/0154539 A1).
In regards to claim 29, Park as modified teaches determining whether the vibration pattern is indicative of the refrigerant leak (variation in sound filed to indicate gas leak, see paragraphs 51, 57); and sending vibration pattern to the controller (see fig. 18) and receiving a probability from the controller that the vibration pattern is indicative of the refrigerant leak (steps S220 – S240, see fig. 18) and a signal processor (see abstract).
However, Park does not explicitly teach a machine learning module, wherein the machine learning module receives vibration pattern and generates a probability the vibration pattern indicating refrigerant leak.
Banerjee teaches a processor (control and circuit cart 536, see paragraph 47) configured to execute a machine learning module (local and cellular network, see abstract and paragraph 28. 30 and 33) with signal process and statistical approach and analysis to determine the likelihood of fluid leak (see abstract and paragraphs 5, 28, 47 and 75). 
.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino/Solomon in view of Solomon/Makino as applied to claim 21 above and further in view of Zhang (US 2006/0174707 A1).
In regards to claim 29, Park as modified teaches determining whether the vibration pattern is indicative of the refrigerant leak (variation in sound filed to indicate gas leak, see paragraphs 51, 57); and sending vibration pattern to the controller (see fig. 18) and receiving a probability from the controller that the vibration pattern is indicative of the refrigerant leak (steps S220 – S240, see fig. 18).
However, Park does not explicitly teach a machine learning module, wherein the machine learning module receives vibration pattern and generates a probability the vibration pattern indicating refrigerant leak.
Zhang teaches a neural network (see paragraph 42) with signal processing and learning to determine sound and vibration signature to determine the likelihood of fluid leak (see paragraphs 42, 43, and 98). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the refrigerant leak management system and method of Park as modified by providing a machine learning module to determine the likelihood of fluid leak as taught by Zhang by implementing the vibration pattern determination, reception, comparison and analysis as taught .

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Makino, Solomon and Suzuki as applied to claim 14 above and further in view of Williams (US 2001/0045129 A1).
In regards to claim 17, Park teaches that the sensor is a first sensor (132, see paragraph 57) and a signal processor (130) which processes plurality of sound waves (sound signals, see paragraphs 50, 73; and sound fields as shown in figures 8-11, also see paragraphs 84-85) and the controller is configured to determine whether each respective vibration patter is indicative of refrigerant leak (see figs. 8B, 9B, 10B and11B and paragraphs 84-85, 87 and 89); and modify operation of the system when the vibration pattern is indicative of the refrigerant leak in the system (by communicating via units 140, 150 or 160, with the outside of the apparatus 100 based on occurrence of a gas leak, see paragraphs 67-68; Also see steps S230 and S240 in response to gas leak, see fig. 18). Makino teaches modifying operation of the HVAC system with the indication of refrigerant leak (see fig. 9 and paragraphs 24-25).
However, Park does not explicitly teach an array of sensors, wherein each respective sensor of the array of sensors is configured to detect a respective vibration pattern indicative of the leak.
Williams teaches an array of sensors (9, 13), and wherein the controller is configured to detect vibration pattern via each sensor (sensors 9 and 13 are acoustic sensors that detect vibration pattern, see paragraph 34), which are indicative the fluid leak (see paragraphs 34 and 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an array of sensors wherein each respective sensor of the array of sensors is configured to detect a respective vibration pattern indicative of the leak as taught by Williams to the refrigerant leak management system of Park as modified in order to accurately and correctly detect 
In regards to claim 18, Park teaches determining the amplitude of various sound pressure values (see paragraphs 58-59 and 106).
However, Park does not explicitly teach that the controller is configured to: determine a location of the refrigerant leak based on a respective amplitude of each respective vibration pattern received from each respective sensor of the array of sensors; and modify operation of the HVAC system based on the location of the refrigerant leak.
Williams teaches that the controller is configured to determine a location of the refrigerant leak (see paragraphs 10, 12, 35 and 37) based on the respective amplitude of each vibration pattern (amplitude inherent to the vibration signal, see paragraphs 10-12; and determine position of the leak from two fixed acoustic sensor signals, see paragraph 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an additional sensor, and wherein the controller is configured to determine a position of the refrigerant leak based on respective signals from the sensor and the additional sensor as taught by Williams to the refrigerant leak management system of Park as modified in order to accurately and correctly detect the location of the leak to provide quick and targeted recovery and repair to reduce loss of refrigerant and contamination of the environment.
Park also does not explicitly teach modifying the operation of the HVAC system based on the location of the refrigerant leak.
However, Makino teaches that the operation of the HVAC system is modified based on refrigerant detection at the pipe chamber (2) by sensor 27 (see figs. 6-9 and paragraph 154); and the operation of the HVAC system is also modified differently based on refrigerant detection at heat exchanger chamber (1) by sensor 28 (see fig. 15 and paragraph 175).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the HVAC system of Park as modified by .

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Makino and Solomon as applied to claim 1 above and further in view of Fleury JR. (US 2013/0036796 A1).
In regards to claim 30, Park teaches that the sensor comprises a microphone disposed near the component (microphone 120, see paragraph 52, disposed within the space containing tanks, pipes, and spaces, see fig. 3), and wherein the vibration pattern is measured as an acoustic wave propagating through air (sound wave, see paragraphs 50-52). Also Solomon teaches a vibration sensor (6a-6c) disposed on an outer surface of the evaporator (see figs. 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of the sensor in the system of Park as modified by placing the sensor on the outer surface of the evaporator based on the teachings of Solomon in order to directly measure the essential flow data at the evaporator and removing a degree of error due to the proximate location of the sensor.
However, Park does not explicitly teach an accelerometer used for leak detection.
Fleury teaches an accelerometer as a leak detection sensor (102, see paragraph 117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an accelerometer as taught by Fleury in the refrigerant leak management system of Park as modified as part of the leak detection sensor in order to detect small leaks (see paragraph 117, Fleury).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino/Solomon in view of Solomon/Makino as applied to claim 21 above and further in view of Suzuki (US 2018/0299169 A1).
In regards to claim 23, Makino or Solomon do not explicitly teach switching the HVAC system off before measuring refrigerant leakage related parameters.
However, Suzuki teaches refrigerant leakage detection processing after stopping the air conditioner (see paragraph 51 and fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of measure vibrations in the method of Makino/Solomon as modified by switching the HVAC system off before leak measurement as taught by Suzuki in order to reduce the spread of the leaked refrigerant throughout the occupied spaces and to contain the leaked refrigerant to near the location of the leak.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino/Solomon in view of Solomon/Makino and Park as applied to claim 27 above and further in view of Pal (US 2012/0007744 A1).
In regards to claim 28, Park does not explicitly teach that the filter comprises a low-pass filter, a high-pass filter, or a band-pass filter.
However, Pal teaches a filter comprises a low-pass filter, a high-pass filter, or a band-pass filter (low-pass filter, see paragraphs 13 and 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a low-pass filter as taught by Pal to apply filter in the method of Makino/Solomon as modified in order to allow passing frequencies below 760 Hz (low-pass filter, see paragraph 72 and claim 1).
Allowable Subject Matter
Claims 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Remarks, filed 1/31/2022, with respect to the rejection(s) of claim(s) 1-32 under 35 USC 103 over Park in view of Makino and Suzuki have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park in view of Makino and further in view of Solomon for claim 1; and Solomon in view of Makino for claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                                     /NELSON J NIEVES/ Primary Examiner, Art Unit 3763